FILED
                               NOT FOR PUBLICATION                                     DEC 20 2016

                                                                                   MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                              No.     15-50421

                Plaintiff-Appellee,                     D.C. No. 3:14-cr-03486-WQH

 v.
                                                        MEMORANDUM*
 RAYMOND DOUGLAS APPELWICK,

                Defendant-Appellant.


                       Appeal from the United States District Court
                         for the Southern District of California
                       William Q. Hayes, District Judge, Presiding

                              Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

       Raymond Douglas Appelwick appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea convictions

for conspiracy to import methamphetamine and importation of methamphetamine,



       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Appelwick contends that his sentence is substantively unreasonable because

the district court overstated the seriousness of his offense, failed to consider

mitigating evidence, and imposed a sentence greater than necessary. The district

court did not abuse its discretion in imposing Appelwick’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The court varied downward 72 months in

recognition of Appelwick’s mitigating circumstances. The below-Guidelines

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the amount of

methamphetamine Appelwick attempted to transport into the United States, his

prior arrest for delivering methamphetamine to a “stash house,” and his

procurement of motorcycle batteries used to bring drugs into the country. See

Gall, 552 U.S. at 51.

      We decline to reach Appelwick’s claim, raised for the first time in his reply

brief, that he is entitled to a minor role reduction under U.S.S.G. § 3B1.2. See

United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n.9 (9th Cir. 2007).

Contrary to Appelwick’s contention, neither the amendment to the minor role

Guideline, which became effective before the opening brief was filed, nor this


                                           2                                       15-50421
court’s holding that the amendment is retroactive, constitutes good cause for

Appelwick’s failure to raise the claim earlier.

      AFFIRMED.




                                           3                                    15-50421